NO. 12-05-00333-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: CHARLES W. BISHOP, III,                §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator Charles W. Bishop, III filed a petition for writ of mandamus requesting that this
Court order the Honorable Deborah Oakes Evans, Judge of the 3rd Judicial District Court, Anderson
County, Texas, to rule on his “motion for mandamus.”  We deny the writ.
            Mandamus is available to correct a clear abuse of discretion where there is no adequate
remedy at law.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).  A trial judge has a duty to
consider and rule on motions within a reasonable time.  In re Ramirez, 994 S.W.2d 682, 683 (Tex.
App.–San Antonio 1998, orig. proceeding).  Whether the judge has acted within a “reasonable time”
depends on the circumstances of the particular case.  In re Ramirez, 994 S.W.2d 682, 684 (Tex.
App.–San Antonio 1998, orig. proceeding).  Here, Bishop alleges that his “motion for mandamus”
was mailed to the trial court on October 10, 2005 and asserts that a “reasonable time” has passed
without a ruling from the respondent trial judge.  However, neither the record nor the authorities
cited in this proceeding support Bishop’s conclusion.  Accordingly, the petition for writ of
mandamus is denied.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice
Opinion delivered November 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.

(PUBLISH)